Title: To John Adams from William G. Smith, 1 January 1813
From: Smith, William G.
To: Adams, John



Sir:
Quincy Jany 1st: 1813

Your favor of 30th: ulto. was duly handed me by my Sister and I have since, seriously reflected on its contents. You require a categorical answer to the Question.—Do I believe the present War against Great Britain to be just.—I cannot answer directly to that Question.—As I have never taken an active part in Politics, and am not in any manner pledged to any Party, I consider that I can with propriety accept an Office under the Government of the United States; as my principle is—that a Gentleman, in accepting an Office either in the Army or the Navy, is bound in Honor, to obey the directions of his Superiors, and to give his utmost aid in the prosecution of such orders, as he may receive, from them.
I do believe it necessary to the Honor, Interest, Dignity, & Safety of this Nation to possess an efficient Navy, and I believe, that every Citizen in this Country is bound to give every assistance toward the accomplishment of so desirable an object.—
You will I trust, excuse my answering, your second Question, after the exposure I have made to you of my sentiments on Public Duty;
I have the honor to be / With much respect, / Your obt Servant,
William G. Smith